THE THIRTEENTH COURT OF APPEALS

                                      13-19-00126-CV


                          IN THE INTEREST OF A.J.S., A CHILD


                                    On Appeal from the
                    County Court at Law No. 5 of Nueces County, Texas
                           Trial Cause No. 2017-FAM-61161-5


                                        JUDGMENT

         THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant C.S., although she is exempt from payment due to her inability to pay

costs.

         We further order this decision certified below for observance.

August 1, 2019